DETAILED ACTION
The office action is in response to original application filed on 2-12-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first stage" in line 17.
Claim 16 recites the limitation "the first stage" in line 17.

  There is insufficient antecedent basis for this limitation in the claims.
Claims 10-15 and 17-20 depend from claims 9 and 16, respectively, and inherit the same deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0160805 to Oh et al. (“Oh”) in view of US 2018/0321734 to Wu et al. (Wu”).
Regarding claim 1, Oh discloses a power supply comprising: a first stage (fig. 2, INPUT RECTIFIER STAGE) comprising: a power factor correction controller (220); and a power factor correction module (202); and a second stage (fig. 2, RESONANT STAGE) comprising: an inductor-inductor-capacitor module (224); wherein the first stage is configured to: receive, from a computing device (para; 0028, lines 3-7, computing devices (e.g., desktop computers, laptop computers, tablet computers, portable media players, smartphones, and/or other modem computing devices), battery chargers, and electrical vehicles, among other applications) that is connected to the power supply, a power profile (feedback input) associated with the computing device; and output a first particular voltage (para; 0038, lines 20-23, feedback loop which adjusts control signals 216 and 218 so that rectifier stage 210 output is a substantially regulated DC voltage against the AC input voltage and load variations) based at least in part on the power profile; and wherein the second stage is configured to: receive the first particular voltage from the first stage; and output, based on the first particular voltage, a second particular voltage (para; 0038, lines 20-23, feedback loop which adjusts control signals 216 and 218 so that rectifier stage 210 output is a substantially regulated Note the load change the output also change) to the computing device, wherein the second particular voltage is specified by the power profile.
But, Oh does not discloses an inductor-inductor-capacitor controller; 
However, Wu discloses an inductor-inductor-capacitor controller (fig. 2A, controller 230); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by adding LLC controller as part of its configuration as taught by Wu, in order to maintain a
regulated output voltage.
Regarding claim 9, Oh discloses a power factor correction converter (fig. 2, 200) comprising: a power factor correction controller (220); and a power factor correction module (202); and an inductor-inductor-capacitor (LLC) converter (224) comprising: an LLC module (208); wherein the power factor correction converter is configured to: receive, from a computing device (para; 0028, lines 3-7, computing devices (e.g., desktop computers, laptop computers, tablet computers, portable media players, smartphones, and/or other modem computing devices), battery chargers, and electrical vehicles, among other applications) that is connected to the power supply, a power profile (feedback input) associated with the computing device; and output a first particular voltage (para; 0038, lines 20-23,  Note the load change the output also change) to the computing device, wherein the second particular voltage is specified by the power profile.
But, Oh does not discloses an LLC controller; 
However, Wu discloses an LLC controller (fig. 2A, controller 230); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by adding LLC controller as part of its configuration as taught by Wu, in order to maintain a
regulated output voltage.
Regarding claim 16, Oh discloses a power factor correction converter (fig. 2, 200) comprising: a power factor correction controller (220); and a power factor correction module (202); and an inductor-inductor-capacitor (LLC) converter (224) comprising: an LLC module (208); wherein the power factor correction converter  Note the load change the output also change) to the computing device, wherein the second particular voltage is specified by the power profile; wherein a filter (para; 0037, lines 10-11, an EMI filter can be part of AC/DC converter 200) is used to remove ripple and noise from the second particular voltage to create filtered voltage.
But, Oh does not discloses an LLC controller; 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by adding LLC controller as part of its configuration as taught by Wu, in order to maintain a
regulated output voltage.
Claims 2-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2014/0160805 to Oh et al. (“Oh”) in view of US 2018/0321734 to Wu et al. (Wu”) and further in view of US 2021/0008312 to YOUNG (“YOUNG”).
Regarding claim 2, Oh in view of Wu discloses all the claim limitation as set forth in the rejection of claims above.
But, Oh in view of Wu does not discloses a universal serial bus type-C (USB-C) cable connects the power supply to the computing device; and a jack of the USB-C cable is plugged into a USB-C port of the computing device.However, YOUNG discloses a universal serial bus type-C (USB-C) cable (para; 0185, USB-C connectors 144) connects the power supply to the computing device; and a jack of the USB-C cable (para; 0185, USB connection 30 is a cable with USB-C connectors 144 attached) is plugged into a USB-C port of the computing device (para; 0185, transfer power bidirectionally according to either a USB-C or USB-PD specification).

Regarding claims 3, 10 and 17, Oh in view of Wu discloses all the claim limitation as set forth in the rejection of claims above.
But, Oh in view of Wu does not discloses the power profile is sent by a USB-C power delivery (PD) integrated circuit (IC) that is built-in to a USB-C port of the computing device in response to the USB-C PD IC determining that the USB-C cable is plugged into the USB-C port of the computing device.
However, YOUNG discloses the power profile is sent by a USB-C power delivery (PD) integrated circuit (IC) that is built-in to a USB-C (para; 0180, lines 6-11, USB connection 30 may comprise a USB cable 33, containing a USB-C connector 144 attached at both ends of the cable. The USB cable 33 may be adapted to transfer data at a rate specified by USB 3.1 specification, and also be adapted to transfer power specified by the USB-PD specification) port of the computing device in response to the USB-C PD IC determining that the USB-C cable is plugged into the USB-C port of the computing device (para; 0185, transfer power bidirectionally according to either a USB-C or USB-PD specification).Therefore, it would have been obvious to one ordinary skill in the art before the 
Regarding claims 4, 11 and 18, Oh discloses all the claim limitation as set forth in the rejection of claims above.
But, Oh does not discloses dual optocouplers comprising a first optocoupler and a second optocoupler to indicate an amount of voltage to be provided by the power supply to the computing device.
However, Wu discloses dual optocouplers (para; 0035, lines 7-9, voltage feedback is isolated between the primary and secondary sides of the power supply via optocouplers) comprising a first optocoupler and a second optocoupler (para; 0035, lines 7-9, voltage feedback is isolated between the primary and secondary sides of the power supply via optocouplers) to indicate an amount of voltage (para; 0035, lines 7-9, controller 230 to maintain a regulated output voltage via error amplifier feedback and control an amount of energy delivered) to be provided by the power supply to the computing device.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by adding optocouplers as part of its configuration as taught by Wu, in order to maintain a voltage feedback to deliver regulated output voltage for the load.
Regarding claims 5 and 12, Oh discloses the claimed invention except for “the first optocoupler is off and the second optocoupler is off the second particular voltage comprises 5 volts”.
One of ordinary skill in the art prior to the effective filing date would recognize that the second particular voltage comprises 5 volts used would depend on the desired voltage levels of the particular system/components used.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 13, Oh discloses the claimed invention except for “the first optocoupler is off and the second optocoupler is on the second particular voltage comprises 9 volts”.
One of ordinary skill in the art prior to the effective filing date would recognize that the second particular voltage comprises 9 volts used would depend on the desired voltage levels of the particular system/components used.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 7 and 14, Oh discloses the claimed invention except for “the first optocoupler is on and the second optocoupler is off the second particular voltage comprises 15 volts”.
One of ordinary skill in the art prior to the effective filing date would recognize that the second particular voltage comprises 15 volts used would depend on the desired voltage levels of the particular system/components used.

Regarding claims 8 and 15, Oh discloses the claimed invention except for “the first optocoupler is on and the second optocoupler is on the second particular voltage comprises 20 volts”.
One of ordinary skill in the art prior to the effective filing date would recognize that the second particular voltage comprises 20 volts used would depend on the desired voltage levels of the particular system/components used.
Regarding claim 19, Oh discloses the power factor correction converter determines the first particular voltage based at least in part on the dual optocouplers.
Regarding claim 20, Oh discloses the claimed invention except for “the first optocoupler is off and the second optocoupler is off the second particular voltage comprises 5 volts; when the first optocoupler is off and the second optocoupler is on the second particular voltage comprises 9 volts; when the first optocoupler is on and the second optocoupler is off the second particular voltage comprises 15 volts; when the first optocoupler is on and the second optocoupler is on the second particular voltage comprises 20 volts”.
 one of ordinary skill in the art prior to the effective filing date would recognize that the second particular voltage comprises 5 volts; the second particular voltage comprises 9 volts; second particular voltage comprises 15 volts; the second 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murdock et al. US 2013/0043846 Al- An apparatus to improve power factor are disclosed. An example method includes detecting power provided to a power factor corrector; detecting power provided by the power factor corrector; and disabling the power factor corrector from correcting a power factor of a load for 
Kim US 2017 /0070150 Al- A power system includes a first DC-DC converter circuit and a second DC-DC converter circuit, each including a power input terminal and a sensor. The sensor includes a sensor output terminal and at least one of a current sensor and a voltage sensor. The power system also includes a master Power Factor Correction (PFC) circuit that includes a power output terminal coupled to the power input terminal of the first DC-DC converter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836